DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-19 are allowed.  The invention of claims a method for producing a coated proppant comprising an intermediate cross-linked terpolymer layer comprising: mixing a monomers solution comprising a first monomer, a second monomer that is different from the first monomer, a cross-linking agent, and an initiator; combining at least one proppant particle with the monomers solution; polymerizing the monomer solution on the surface of the at least one proppant particle to form at least one proppant particle having the intermediate cross-linked terpolymer layer on a surface of the at least one proppant particle; mixing a resin solution comprising an epoxy resin, a curing agent, and graphene; combining the at least one proppant particle having the intermediate cross-linked terpolymer layer on a surface of the at least one proppant particle and the resin solution; curing the resin solution to form the coated proppant comprising an intermediate cross-linked terpolymer layer.  The closest prior arts Kincaid et al. (US 2019/0002756 A1) and Tanguay et al. (US 2016/0032179 A1) teaches a method of modify a proppant as disclosed in the abstracts, but Kincaid and Tanguay do not teach nor suggest performing mixing a resin solution comprising an epoxy resin, a curing agent, and graphene; combining the at least one proppant particle having the intermediate cross-linked terpolymer layer on a surface of the at least one proppant particle and the resin solution; curing the resin solution to form the coated proppant comprising an intermediate cross-linked terpolymer layer as stated in the claim.

X references cited in Common Citation Document:
US2021062076 A1 does not qualify as prior art because it was published by the same assignee on March 04, 2021. 
Kincaid et al. (US 2019/0002756 A1) does not teach nor suggest performing mixing a resin solution comprising an epoxy resin, a curing agent, and graphene; combining the at least one proppant particle having the intermediate cross-linked terpolymer layer on a surface of the at least one proppant particle and the resin solution; curing the resin solution to form the coated proppant comprising an intermediate cross-linked terpolymer layer as stated in the claim
Tanguay et al. (US 2016/0032179 A1) does not teach nor suggest performing mixing a resin solution comprising an epoxy resin, a curing agent, and graphene; combining the at least one proppant particle having the intermediate cross-linked terpolymer layer on a surface of the at least one proppant particle and the resin solution; curing the resin solution to form the coated proppant comprising an intermediate cross-linked terpolymer layer as stated in the claim

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717